Case 19-12256-BLS Doc 253 Filed 11/14/19 Page1of41

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

DESTINATION MATERNITY
CORPORATION, et ai.,!

Case No. 19-12256 (BLS)

Debtors. (Jointly Administered)

Nem Nee ee ee ee” ee’ ee Ne’

Re: Docket No. 106

 

ORDER (I) APPROVING THE BIDDING PROCEDURES, (II) SCHEDULING THE BID
DEADLINES AND THE AUCTION, (III) APPROVING THE FORM AND
MANNER OF NOTICE THEREOF, AND (IV) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)? of the above-captioned debtors and debtors in
possession (the “Debtors”) for the entry of an order (this “Order’”’): (a) authorizing and
approving the proposed bidding procedures attached hereto as Exhibit 1 (the “Bidding
Procedures”); (b) establishing certain dates and deadlines, including the Bid Deadline and the
Auction Date, if any, (c) scheduling a hearing (the “Sale Hearing”) to consider approval of the
proposed Sale; (d) authorizing and approving the form of (A) notice of the sale of the Assets, the
Bid Deadline, the Auction and the Sale Hearing, substantially in the form attached hereto as
Exhibit 2 (the “Sale Notice”) and (B) notice to each relevant non-Debtor Potential Assumption
Counterparty to the Potentially Assumed Contracts regarding the Debtors’ potential assumption
and assignment of such contract and the amount necessary to cure any defaults thereunder,

substantially in the form attached hereto Exhibit 3 (the “Potential Assumption and Assignment

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors’ principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

2 Capitalized terms used but not defined herein have the meanings given to them in the Bidding Procedures or the
Motion.

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 2 of 41

Notice”); (e) authorizing and approving procedures for the assumption and assignment of the
Contracts and the determination of Cure Claims with respect thereto (collectively, the
“Assumption and Assignment Procedures”); and (f) granting related relief; all as more fully set
forth in the Motion; and upon the First Day Declaration and the Frejka Declaration; and this
Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amended Standing Order; and this Court having found that this is a core proceeding pursuant to
28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with Article III of
the United States Constitution; and this Court having found that venue of this proceeding and the
Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having
found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their
creditors, and other parties in interest; and this Court having found that the Debtors’ notice of the
Motion and opportunity for a hearing on the Motion were appropriate and no other notice need
be provided; and this Court having reviewed the Motion and having heard the statements in
support of the relief requested therein at a hearing before this Court (the “Hearing”); and this
Court having determined that the legal and factual bases set forth in the Motion and at the
Hearing establish just cause for the relief granted herein; and upon all of the proceedings had
before this Court; and after due deliberation and sufficient cause appearing therefor, it is
HEREBY ORDERED THAT:
THE COURT HEREBY FINDS THAT:

A. The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings

{1258.001-W0058293.4} 2

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 3 of 41

of fact constitute conclusions of law, they are adopted as such. To the extent any of the
following conclusions of law constitute findings of fact, they are adopted as such.

B. Good and sufficient notice of the Motion, the Bidding Procedures, and the relief
sought in the Motion has-been given under the circumstances, and no other or further notice is
required except as set forth herein. A reasonable opportunity to object or be heard regarding the
relief provided herein has been afforded to parties in interest.

C. The bases for the relief requested in the Motion are sections 105, 363, 365, and
1146(a) of the Bankruptcy Code, 11 U.S.C.§§ 101-1532 (the
“Bankruptcy Code”), Rules 2002(a)(2), 6004, 6006 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”), and Bankruptcy Local Rules 2002-1, 6004-1, and 9006-1.

D. The Debtors have articulated good and sufficient reasons for this Court to:
(i) approve the Bidding Procedures; and (ii) schedule the Auction and approve the manner of

notice of the Auction.

E. The Bidding Procedures were negotiated by the parties at arms’ length and in
good faith.
F, The Bidding Procedures in the form attached hereto as Exhibit 1 are fair,

reasonable and appropriate, are designed to maximize creditor recoveries from a sale of the
Assets and permit the Debtors to comply with their obligations under the Interim Cash Collateral
Order and Final Cash Collateral Order (as each is defined in the Cash Collateral Motion) and are
consistent with the Debtors’ exercise of their respective fiduciary duties under applicable law.

G. The Debtors have demonstrated a compelling and sound business justification for
the Court to enter this Order and thereby: (i) approve of the Bidding Procedures, (ii) set the dates

of the Bid Deadline, Auction (if needed), Sale Hearing, and other deadlines set forth in the

{1258.001-W0058293.4} 3

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 4of 41

Bidding Procedures, (iii) approve the Noticing Procedures and the forms of notice, and
(iv) approve the Assumption and Assignment Procedures and the forms of relevant notice. Such
compelling and sound business justification, which was set forth in the Motion, the First Day
Declaration, the Frejka Declaration, and on the record at the Bidding Procedures Hearing, are
incorporated herein by reference and, among other things, form the basis for the findings of fact
and conclusions of law set forth herein.

H. The Bid Protections are fair and reasonable and provide a benefit to the Debtors’
estates and stakeholders.

I. The legal and factual bases set forth in the Bidding Procedures Motion establish
just cause for the relief granted herein. Entry of this Order is in the best interests of the Debtors
and their estates, creditors, interest holders, and all other parties in interest herein.

J. The Bidding Procedures comply with the requirements of Local Rule 6004-(1)(c).

K. The form and manner of notice to be delivered pursuant to the Noticing
Procedures and the Assumption and Assignment Procedures (including the Sale Notice attached
hereto as Exhibit 2 and the Potential Assumption and Assignment Notice attached hereto as
Exhibit 3) are reasonably calculated to provide each Potential Assumption Counterparty to the
Potentially Assumed Contracts with proper notice of the potential assumption and assignment of
such Contracts by the Winning Bidder(s) or any of their known proposed assignees (if different
from the Winning Bidder) and the requirement that each such Potential Assumption
Counterparty assert any objection to the proposed Cure Claims prior to the Assumption and
Assignment Objection Deadline or otherwise be barred from asserting claims arising from events
occurring following assumption and assignment of such Contracts.

IT IS HEREBY ORDERED THAT:

1. The Motion is granted as provided herein.

{1258.001-W0058293.4} 4

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 5of 41

2. All objections to the relief requested in the Motion that have not been withdrawn,
waived, or settled as announced to the Court at the hearing on the Motion or by stipulation filed

with the Court, are overruled.

I. Important Dates and Deadlines.
3. Bid Deadline. December 5, 2019, at 5:00 p.m. (prevailing Eastern Time), is the

deadline by which bids for the Assets (as well as the deposit and all other documentation
required under the Bidding Procedures for Qualified Bidders) must be submitted in accordance
with the terms of the Bidding Procedures.

4. Auction. No later than December 9, 2019, at 9:00 a.m. (prevailing Eastern
Time), an Auction, if any, will be held at the offices of Kirkland & Ellis LLP, located at
601 Lexington Avenue, New York, New York 10022 (the “Auction”). The Debtors shall send
written notice of the date, time, and place of the Auction to the Qualified Bidders no later than
one business day before such Auction, and will post notice of the date, time, and place of the
Auction no later than one business day before such Auction on the website of the Debtors’ notice
and claims agent, https://cases.primeclerk.com/DestinationMaternity/.

5. Sale Objections. Objections to the Sale must (a) be in writing, (b) state, with
specificity, the legal and factual bases thereof, (c) be filed with the Court by no later than
December 6, 2019, at 4:00 p.m. (prevailing Eastern Time) and (d) be served on: (1) proposed
counsel for the Debtors, (y) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New
York 10022, Attn: Christopher T. Greco, Rebecca Blake Chaikin, and Allyson Smith Weinhouse
and (z) Landis Rath & Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware 19801,
Attn: Adam G. Landis and Kerri K. Mumford, (2) proposed counsel to the Official Committee of
Unsecured Creditors (y) Cooley LLP, 55 Hudson Yards, New York, NY 10001-2157, Attn: Seth

Van Aalten, Cathy Herschopf and Michael Klein and (z) Cole Schotz P.C., 500 Delaware Ave,

{1258.001-W0058293.4} 5

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 6of 41

Suite 1410, Wilmington, DE 19801, Attn: David Dean, (3) the U.S. Trustee, 844 King Street,
Suite 2207, Lockbox 35, Wilmington, Delaware, 19801, Attn: Timothy J. Fox, (4) co-counsel to
Wells Fargo Bank, National Association, (x) Otterbourg P.C., 230 Park Avenue, New York, NY
10169, Attn: Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq. and (z) Richards, Layton &
Finger, PA, One Rodney Square, 920 King Street, Wilmington, DE 19801, Attn: John Knight,
Esq., and (5) co-counsel for Pathlight Capital LLC, (y) Riemer & Braunstein LLP, Times Square
Tower, Seven Times Square, Suite 2506, New York, NY 10036, Attn: Steven E. Fox, Esq. and
(z) Ashby & Geddes, P.A., 500 Delaware Avenue, Wilmington, DE 19899, Attn: Gregory A.
Taylor, Esq. (collectively, the “Objection Notice Parties”).

II. Auction, Bidding Procedures, and Related Relief.

6. The Bidding Procedures, substantially in the form attached hereto as Exhibit 1,
are incorporated herein and are hereby approved in their entirety, and the Bidding Procedures
shall govern the submission, receipt, and analysis of all Bids relating to any Transaction. Any
party desiring to submit a Bid shall comply with the Bidding Procedures and this Order. The
Debtors are authorized to take any and all actions necessary to implement the Bidding
Procedures and the Debtors and their professionals shall direct and preside over the Auction and
any Sub-Auctions.

7. Pursuant to that certain “Jnterim Order (I) Authorizing Use Of Cash
Collateral And Affording Adequate Protection; (II) Modifying Automatic Stay; (III) Scheduling A
Final Hearing; And (IV) Granting Related Relief,” entered on October 22, 2019, (the “Interim
Cash Collateral Order”) [Docket No. 77], the Debtors have stipulated to the amount, nature,
extent, validity and perfection of the secured claims of (a) Wells Fargo Bank, National
Association (“Wells Fargo”) and (b) Pathlight Capital LLC (“Pathlight,” and, together with

Wells Fargo, the “Prepetition Secured Parties”), and each therefore has the right under

{1258.001-W0058293.4} 6

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 7 of 41

section 363(k) of the Bankruptcy Code to credit bid the full dollar amount of all Obligations
(including any adequate protection) then outstanding.

8. Noticing Procedures. The Noticing Procedures as set forth in this Order and the
Bidding Procedures Motion, including the form of Sale Notice attached hereto as Exhibit 2, are
hereby approved. Within one Business Day after entry of this Order, or as soon as reasonably
practicable thereafter, the Debtors shall serve the Sale Notice by first-class mail upon the parties
that received notice of the Motion. On or about the same date, the Debtors will publish the Sale
Notice on the Case Information Website and will also publish a notice substantially similar to the
Sale Notice in the New York Times. Service of the Sale Notice and publication thereof in the
manner described in the Order constitutes good and sufficient notice of the Auction and the Sale
Hearing. No other or further notice is required.

9. Cancellation of Auction. If the Debtors receive no more than one (1) Qualified
Bid, the Debtors reserve the right, in their reasonable discretion following consultation with the
Consultation Parties, to (i) notify all potential bidders and the Bankruptcy Court in writing that
(a) the Auction is cancelled and (b) such Qualified Bid is the Winning Bid, and (ii) if applicable,
seek authority at the Sale Hearing to consummate the Sale transactions with such Qualified
Bidder contemplated by its Transaction Documents.

10. Sale Hearing. The Sale Hearing shall be held in the United States Bankruptcy
Court for the District of Delaware, 6" Floor, Courtroom 1, 824 North Market Street, 3rd Floor,
Wilmington, Delaware 19801, on December 12, 2019, at 9:00 a.m (prevailing Eastern Time) or
such other date and time that the Court may later direct and as agreed upon by the Debtors, the
Winning Bidder(s), and the Prepetition Secured Parties; provided, however, that the Sale Hearing

may be adjourned, from time to time, without further notice to creditors or parties in interest

{1258.001-W0058293.4} 7

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 8 of 41

other than by filing a notice on the Court’s docket.

11. Stalking Horse and Bid Protections. The Debtors are authorized, but not
obligated, in an exercise of their business judgment and after consulting with the Consultation
Parties, to select one or more potential bidders to act as a Stalking Horse Bidder for all or any
portion of the Assets and may agree to provide such Stalking Horse Bidder(s) certain bid
protections (the “Bid Protections”); provided that any such Bid Protections shall be subject to
approval by the Court, which the Debtors may seek on an expedited basis pursuant to
section 105(a) of the Bankruptcy Code and Local Rule 9006-1(e).

Il. Approval of the Assumption and Assignment Procedures.

12. No later than November 19, 2019, the Debtors shall file a cure notice (the
“Cure Notice”) and service such notice (a) by overnight delivery service upon the Potential
Assumption Counterparties at the address set forth in the notice provision of the applicable
contract (and their counsel, if known) and (b) by first class mail, email, or fax upon the Notice
Parties. The Cure Notice shall notify the Potential Assumption Counterparties that the applicable
executory contracts and unexpired leases are subject to potential assumption and assignment and
of the Debtors’ proposed cure amounts relating to such executory contracts and unexpired leases.

13. Within twenty-four (24) hours of entry of an order approving a Stalking Horse
Bidder or within twenty-four hours following the Bid Deadline for each Qualified Bid, the
Debtors will send to each landlord, and their counsel, if known, evidence that any Qualified
Bidder that included such lease in its Bid has the ability to perform thereunder and otherwise
complies with the requirements of adequate assurance of future performance under
section 365(b)(1) and 365(b)(3) on a confidential basis for all nonpublic information. No later
than 4:00 p.m. (prevailing Eastern time) on December 10, 2019, the Debtors will file and serve a

notice of auction results (the “Notice of Auction Results”), which shall include the potential

{1258.001-W0058293.4} 8

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 9 of 41

purchasers designation of each such contract or lease, identity of the Winning Bidder, the amount
of the Winning Bid, the Back-Up Bidder, and the amount of the Bank-Up Bid(s), and include the
list of assumed Executory Contracts submitted with the Winning Bidder’s Qualified Bid, or
notice of cancellation, as applicable, (a) by overnight delivery service upon the Potential
Assumption Counterparties at the address set forth in the notice provision of the applicable
contract (and their counsel, if known) and (b) by first class mail, email, or fax upon the Notice
Parties.

14. Parties objecting to a proposed assumption and assignment (other than with
respect to cure amounts) and/or to the proposed form of adequate assurance of future
performance of an approved Stalking Horse Bidder must file a written objection with the Court
by December 6, 2019, at 4:00 p.m. (prevailing Eastern Time) or seven days after service of such
adequate assurance information, whichever is later, and serve such objection on the Objection
Notice Parties. Objections related solely to the adequate assurance of future performance
provided by the Winning Bidder, if the Winning Bidder is not the Stalking Horse Bidder must be
made no later than December 11, 2019, at 5:00 p.m. (prevailing Eastern Time). Parties
objecting to a proposed cure amount shall file a written objection with the Court by December 3,
2019, at 4:00 p.m. (prevailing Eastern Time), and shall serve such objection on the Objection
Notice Parties.

15. If an objection to the Debtors’ proposed cure amounts is timely filed and not
withdrawn or resolved by the Sale Hearing, such cure objections will not be heard at the Sale
Hearing but will be heard at a subsequent hearing later set by the Court. The Debtors shall
proceed with the assumption and assignment of a particular contract at the Sale Hearing, and the

pendency of a dispute relating to cure amounts shall not prevent or delay the assumption and

{1258.001-W0058293.4} 9

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 10 of 41

assignment of a contract. Any dispute regarding the cure amounts will either be resolved
consensually, if possible, or, if the parties are unable to resolve, at a later date as set by the
Court. To the extent an objection relates solely to a disputed cure amount, the Court may
approve the assumption and assignment subject to (a) the Potential Assumption .Counterparty’s
right to be heard at a later hearing date on the cure and (b) the below requirements regarding
payment of the cure amount. The Debtors shall file and serve a notice for a hearing for the Court
to consider the unresolved cure objection(s) at the next scheduled omnibus hearing which shall
be set within nineteen days after the Sale Hearing, subject to Court availability, unless the
Debtors and the objecting parties agree to a different time and subject to the Court’s
schedule. The Debtors reserve the right to reject, and not assume and assign, any contract
depending on the ultimate resolution of any cure amount dispute; provided that, in the case of an
unexpired lease of non-residential real property, such determination shall be prior to the
expiration of the applicable deadline to assume or reject unexpired leases under section 365(d)(4)
of the Bankruptcy Code Upon the effective date of the assumption and assignment of the
contract (the “Assignment Date”), the Winning Bidder shall pay all undisputed cure amounts to
the applicable landlord (excepting any undisputed amounts already paid) pending resolution of
the dispute, and any disputed cure amounts shall be reserved in cash in the amount asserted in the
applicable landlord’s cure objection pending the subsequent hearing to resolve same and upon
resolution, such cure amounts shall be paid as soon as reasonably practicable.

16. If no objection to the assumption of any contract is timely filed, each contract
shall be assumed as of the Assignment Date set forth in the applicable Notice of Auction Results
or such other date as the Debtors and the Potential Assumption Counterparty agree and the

proposed cure amount shall be binding on all Potential Assumption Counterparties and the

{1258.001-W0058293.4} 10

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 11 of 41

Potential Assumption Counterparties will be forever barred from asserting any other claims
related to the contract against the Debtors.

17. The inclusion of a contract on the Notice of Auction Results shall not:
(a) obligate the Debtors to assume or assign any contracts listed thereon; or (b) constitute any
admission or agreement of the Debtors that such contract is an executory contract. Only those
contracts that are included on a schedule of assumed and acquired contracts attached to a final
asset purchase agreement will be assumed and assigned.

IV. Miscellaneous.

18. | Notwithstanding anything to the contrary contained in this Order or otherwise:
(i) the rights of the Prepetition Necured Parties to consent to the sale of any portion of their
collateral, including, without limitation, any Assets, on terms and conditions acceptable to the
Prepetition Secured Parties, are hereb\expressly reserved and not modified, waived, or impaired
in any way by this Order, (ii) all cash proceeds generated from the sale of any Assets shall be
paid to the Prepetition Secured Parties \n accordance with the terms of the Intercreditor
Agreement (as defined in the Interim Cash Qollateral Order) upon the closing of such sale for (9
permanent application against the obligations dwing by the Debtors to the Prepetition scone
Parties in accordance with the terms and conditio\s of (a) the Interim Cash Collateral Order or
the Final Order (I) Authorizing Use Of Cash ColMteral And Affording Adequate Protection;
(I) Modifying Automatic Stay; (III) Scheduling A Fixal Hearing; And (IV) Granting Related
Relief,” entered October 22, 2019, [Docket No. 77], as aXplicable (the “Cash Collateral Order”),
(b) the Intercreditor Agreement (as defined in the Cash CoWateral Order), and (c) the other Loan
Documents (as defined in the Cash Collateral Order), until sugh time as all such obligations have

been Paid in Full (as defined in the Cash Collateral Order),\(iii) nothing in this Order shall

amend, modify, or impair any provision of the Cash Collateral Okder or the rights of Debtors or

{1258.001-W0058293.4} 11

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 12 of 41

    

the Prepetition Secured Parties thereunder, an@(iv) the Debtors shall consult with Consultatio
Parties prior to employing any additional pfocedures rules at any Auction. S

19. The failure to include or reference a particular provision of the Bidding
Procedures specifically. in this Order shall not diminish or impair the effectiveness or
enforceability of such a provision.

20. In the event of any inconsistencies between this Order and the Motion and/or the
Bidding Procedures, this Order shall govern in all respects.

21. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy
Local Rules are satisfied by such notice.

22. To the extent the dates and deadlines herein are modified pursuant to the Bidding
Procedures and such modification is inconsistent with the requirements of Bankruptcy Local
Rule 9006-1(b), such requirements shall be deemed satisfied.

23. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order
are immediately effective and enforceable upon its entry.

24. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Motion.

25. This Court retains exclusive jurisdiction with respect to all matters arising from or
related to the implementation, interpretation, and enforcement of this Order. This Court has the
authority to fashion appropriate relief, on an emergency basis or otherwise, for any violations of
this Order or the Bidding Procedures.

Dated: November 14, 2019 Og WX Vcc
Wilmington, Delaware THE HONORABLE BRENDAN L. SHANNON
UNITED STATES BANKRUPTCY JUDGE

{1258.001-W0058293.4} 12

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 13 of 41

EXHIBIT 1

Bidding Procedures

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 14 of 41

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

DESTINATION MATERNITY
CORPORATION, et al.,!

Case No. 19-12256 (BLS)

Debtors. (Jointly Administered)

Newer Nee Nee Ne ee” ee ee ee”

 

BIDDING PROCEDURES FOR THE SALE OF THE DEBTORS’ ASSETS

 

On October 21, 2019 (the “Petition Date”), Destination Maternity Corporation and
certain of its subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seg. (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Delaware (the “Court”). On
October 25, 2019 the Debtors filed the Debtors’ Motion for Entry of an Order (I) Approving the
Bidding Procedures, (Il) Scheduling the Bid Deadlines and the Auction, (III) Approving the
Form and Manner of Notice Thereof, and (IV) Granting Related Relief Docket No. 106
(the “Bidding Procedures Motion”), seeking approval of, among other things, the procedures to
determine the highest or otherwise best offer for the purchase of some or all of the Debtors’
assets (the “Assets’’) through a section 363 sale process (any such purchase, a “Transaction”).?

 

On November__, 2019, the Court entered an order approving the Bidding Procedures
Motion Docket No. [__] (the “Bidding Procedures Order” and, the procedures contemplated
herein, the “Bidding Procedures”). The Bidding Procedures set forth the process by which the
Debtors are authorized to conduct an auction of their Assets or sub-groups thereof (each, an
“Auction”) to determine the Winning Bidder.

Marketing Process

I. Contact Parties.

The Debtors, in consultation with their investment banker, Greenhill & Co., LLC
(“Greenhill”), developed a list of parties who they believe may be interested in, and who the
Debtors reasonably believe would have the financial resources to consummate, a Transaction.
The list of parties includes both strategic investors and financial investors (collectively,
the “Contact Parties”). Greenhill reached out to the Contact Parties to explore their interest in

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors’ principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

2 A sale transaction may be structured as an asset sale or an equity sale, as determined by the Debtors in consultation
with the Winning Bidder.

{1258.002-W0058295.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 15 of 41

pursuing a Transaction and will continue to reach out to other Contact Parties to gauge their
interest. Greenhill will evaluate any additional third parties interested in participating, and any
of these parties may become Contact Parties. Parties interested in becoming Contact Parties
should contact: Greenhill & Co., LLC, 300 Park Avenue, New York, NY, 10022, Attn: Neil
Augustine (neil.augustine@greenhill.com) and Peter Johns (peter.johns@greenhill.com). The
Debtors will continue to discuss and may supplement the list of Contact Parties throughout the
marketing process, as appropriate.

The Debtors may distribute (to the extent not already distributed) to each Contact Party
and any other interested party or potential bidder an “Information Package” consisting of:
(a) a copy of the Bidding Procedures, the Bidding Procedures Order, and the Bidding Procedures
Motion; (b) a form confidentiality agreement (a “Confidentiality Agreement”); and (c) such other
materials as appropriate under the circumstances.

Ii. Participation Requirements.

To receive due diligence information, including access to the Debtors’ electronic data
room and to receive additional non-public information regarding the Debtors, a potential bidder
must deliver to each of: (a) proposed co-counsel to the Debtors, (i) Kirkland & Ellis LLP,
601 Lexington Avenue, New York, New York 10022, Attn: Christopher T. Greco, P.C., Rebecca
Blake Chaikin, and Allyson Smith Weinhouse and (ii) Landis Rath & Cobb LLP, 919 North
Market Street, Suite 1800, Wilmington, Delaware 19801, Attn: Adam G. Landis, Kerri K.
Mumford, and Jennifer L. Cree; and (b) financial advisors to the Debtors, Greenhill & Co., LLC,
300 Park Avenue, New York, New York, 10022, Attn: Neil Augustine, Peter Johns, and Taylor
Sullivan (collectively, the “Debtors’ Advisors”), the following documents (collectively,
the “Preliminary Bid Documents”):

a. an executed Confidentiality Agreement on terms acceptable to the Debtors, to the
extent not already executed, which Confidentiality Agreement shall, among other
terms, contain customary provisions regarding (i) disclosure and use of
confidential information, (ii) not contacting third parties in connection with a
Transaction, (iii) not soliciting employees of the Debtors, (iv) not purchasing or
otherwise acquiring the Debtors’ debt and equity securities, and (v) survival of
certain provisions; and

b. evidence by the potential bidder of its sufficient financial capacity to close a
proposed transaction, which may include financial statements of, or verified
financial commitments obtained by, the potential bidder (or, if the potential bidder
is an entity formed for the purpose of acquiring the Assets, the party that will bear
liability for a breach), the adequacy of which will be assessed by the Debtors
(with the assistance of the Debtors’ advisors) in consultation with the
Consultation Parties.

Only those potential bidders that have submitted acceptable Preliminary Bid Documents,
as determined by the Debtors in consultation with their advisors and the Consultation Parties
(defined below) (each, an “Acceptable Bidder”), may submit Bids.

{1258.002-W0058295.4} 2

 

 
 

Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 16 of 41

Beginning on or as soon as is reasonably practicable after the Debtors determine that a
potential bidder is an Acceptable Bidder, the Debtors will provide such Acceptable Bidder with
access to an electronic data room and reasonable due diligence information, as requested by such
Acceptable Bidder, as soon as reasonably practicable after such request, and the Debtors shall
post substantially all written due diligence provided to any Acceptable Bidder to the Debtors’
electronic data room for the benefit of all Acceptable Bidders. All due diligence requests must
be directed to Greenhill. To the extent reasonably practicable, Greenhill will also facilitate
meetings between any interested Acceptable Bidder and the Debtors’ management team, which
meetings will proceed in a manner determined by the Debtors, in their discretion. The due
diligence period will end on the Bid Deadline, as defined below, and, subsequent to the Bid
Deadline, the Debtors will have no obligation to furnish any due diligence information.

The Debtors and their advisors will coordinate all reasonable requests from Acceptable
Bidders for additional information and due diligence access; provided that the Debtors may
decline to provide such information to Acceptable Bidders who, at such time and in the Debtors’
business judgment, have not established, or who have raised doubt, that such Acceptable Bidder
intends in good faith to, or has the capacity to, consummate a Transaction. No potential bidder,
Acceptable Bidder, or Qualified Bidder shall communicate with any of the Debtors’ employees,
landlords, vendors, or other potential bidder, Acceptable Bidder, or Qualified Bidder with respect
to any Bid or Transaction absent the prior written consent of the Debtors; provided that if such
consent is given a representative of the Debtors shall be present for or party to any such
communications (unless otherwise agreed by the Debtors in their sole discretion).

For any Acceptable Bidder who is a competitor of the Debtors or is affiliated with any
competitor of the Debtors, the Debtors reserve the right to withhold, redact, code, or to delay
providing any diligence materials that the Debtors determine are business-sensitive or otherwise
inappropriate for disclosure to such Bidder at such time.

Each Acceptable Bidder shall comply with all reasonable requests for additional
information and due diligence access by the Debtors or their advisors regarding such Acceptable
Bidder and its contemplated Transaction.

Stalking Horse Bid Deadline and Bid Protections

Upon entry of the Bidding Procedures Order, the Debtors may, as an exercise of their
business judgment and in consultation with the Consultation Parties, select one or more
Acceptable Bidders to act as a stalking horse bidder (a “Stalking Horse Bidder” and, such bid,
the “Stalking Horse Bid”) in connection with the Auction.

In the event that the Debtors select one or more Stalking Horse Bidder(s) in accordance
with the Bidding Procedures, the Debtors shall be fully authorized, subject to the consent of the
Prepetition Secured Parties, but not obligated, in an exercise of their business judgment (in
consultation with the Committee) to offer bid protections to such Stalking Horse Bidder(s),
subject to entry of the Bid Protections Approval Order, payable if the Debtors consummate a
Transaction pursuant to a Qualified Bid other than the Stalking Horse Bid (if the Assets subject
to such sale are those to which such Stalking Horse Bid relates) paid out of the proceeds of the
sale to which they relate (the “Bid Protections’).

{1258.002-W0058295.4} 3

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 17 of 41

Promptly upon the Debtors’ decision to offer Bid Protections to any Stalking Horse
Bidder(s), the Debtors shall file a notice and serve such notice on the Notice Parties and request a
hearing before the Court seeking approval of such Bid Protections (the “Bid Protections
Approval Order”), which the Debtors may seek on an expedited basis pursuant to section 105(a)
of the Bankruptcy Code and Local Rule 9006-1(e). Parties in interest may object to the terms of
any such Bid Protections (each, a “Bid Protections Objection”). In absence of a Bid Protection
Objection, the Debtors will submit the Bid Protection Approval Order to the Court, which may
enter such Order without a hearing.

Auction Process

I. Bid Deadline.

An Acceptable Bidder that desires to make a proposal, solicitation, or offer (each, a
“Bid”) shall transmit such proposal, solicitation, or offer via email (in pdf or similar format) so
as to be actually received on or before December 5, 2019, at 5:00 p.m. (prevailing Eastern
Time) (the “Bid Deadline’) by:

a. Greenhill & Co., LLC, 300 Park Avenue, New York, New York, 10022,
Attn: Neil Augustine (neil.augustine@greenhill.com), Peter Johns
(peter.johns@greenhill.com), and Taylor Sullivan
(Taylor.Sullivan@greenhill.com).

b. Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
Attn: Christopher T. Greco, P.C. (christopher.greco@kirkland.com), Rebecca
Blake Chaikin (rebecca.chaikin@kirkland.com), and Allyson Smith Weinhouse
(allyson.smith@kirkland.com) and Landis Rath & Cobb LLP, 919 North Market
Street, Suite 1800, Wilmington, Delaware 19801 Attn: Adam Landis
(landis@Irclaw.com), Kerri K. Mumford (mumford@Irclaw.com), and Jennifer L.
Cree (cree@Irclaw.com).

Cc. Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn: Daniel F.
Fiorillo, (dfiorillo@otterbourg.com) and Chad B. Simon
(csimon@otterbourg.com),

d. Reimer & Braunstein LLP, Times Square Tower, Suite 2506, Seven Times
Square, New York, New York 10036, Attn: Steven E. Fox
(sfox@riemerlaw.com).

€. Cooley LLP, 55 Hudson Yards, New York, NY 10001-2157 (Attn: Seth Van
Aalten (svanaalten@cooley.com), Cathy Herschopf (cherschopf@cooley.com)
and Michael Klein (mklein@cooley.com) and Cole Schotz P.C., 500 Delaware
Ave, Suite 1410, Wilmington, DE 19801, Attn: David Dean
(ddean@coleschotz.com).

Il. Bid Requirements.

Each Bid by an Acceptable Bidder (a “Bidder”) must be submitted in writing and satisfy

{1258.002-W0058295.4} 4

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 18 of 41

the following requirements (collectively, the “Bid Requirements”):

a. Purpose. Each Acceptable Bidder must state that the Bid includes an offer by the
Acceptable Bidder to purchase some or all of the Assets and state which Assets
with reasonable specificity. Each Acceptable Bid must clearly identify the
following: (1) contracts to be assumed, including cure amounts to be paid, if any,
and parties responsible for payment thereof; (2) leases of equipment or stores to
be assumed; and (3) which employees or groups thereof will be offered
employment.

b. Purchase Price: Each Bid must clearly set forth the terms of any proposed
Transaction, including and identifying separately any cash and non-cash
components of the proposed Transaction consideration, including, for example,
certain liabilities to be assumed by the Acceptable Bidder (the “Purchase Price”).
The Debtors will consider all Acceptable Bids, but have a material preference for
all cash bids.

c. Deposit: Each Bid must be accompanied by a cash deposit in the amount equal to
10% of the aggregate value of the cash and non-cash consideration of the Bid to
be held in an escrow account to be identified and established by the Debtors
(the “Deposit”), provided that no Secured Creditor will be required to provide a
deposit with respect to the portion of any Bid that is a credit bid.3

d. Marked Agreement: Each Bid must include, at a minimum, a draft asset purchase
agreement, the form of which will be provided to any Acceptable Bidder prior to
the Bid Deadline (the “Asset_Purchase Agreement”), together with a redline
version of the revised Asset Purchase Agreement to the form, including the
exhibits and schedules related thereto and any related Transaction documents or
other material documents integral to such Bid, pursuant to which the Acceptable
Bidder proposes to effectuate the Transaction (collectively, the “Transaction
Documents”).

e. Committed Financing: To the extent that a Bid is not accompanied by evidence
of the Acceptable Bidder’s capacity to consummate the Transaction set forth in its
Bid with cash on hand, each Bid must include committed financing documented
to the Debtors’ satisfaction, that demonstrates that the Acceptable Bidder has
received sufficient debt and/or equity funding commitments to satisfy the
Acceptable Bidder’s Purchase Price and other obligations under its Bid. Such
funding commitments or other financing must be unconditional and must not be
subject to any internal approvals, syndication requirements, diligence, or credit
committee approvals, and shall have covenants and conditions acceptable to the
Debtors and reasonably acceptable to each of the Consultation Parties.

 

3 A non-Debtor counterparty that is credit bidding for its own lease shall not be required to provide a deposit in
connection with its credit bid, provided that such counterparty otherwise complies with the Bid Procedures in all
other respects; provided further that any non-Debtor counterparty that is the Winning Bidder for its own lease shall
waive any request for cure in connection with such lease.

{1258.002-W0058295.4} 5

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 19 of 41

f. Unconditional Offer / Contingencies: A statement that the Bid is formal, binding,
and unconditional and is not subject to any further due diligence or financing
contingency, and is irrevocable until the Debtors notify the Potential Bidder that
such Bid is not a Winning Bid or a Backup Bid.

g. Identity: Each Bid must fully disclose the identity of each entity that will be
bidding or otherwise participating in connection with such Bid (including each
equity holder or other financial backer of the Acceptable Bidder, including if such
Acceptable Bidder is an entity formed for the purpose of consummating the
proposed Transaction contemplated by such Bid), and the complete terms of any
such participation. Under no circumstances shall any undisclosed principals,
equity holders, or financial backers be associated with any Bid. Each Bid must
also include contact information for the specific person(s), counsel and other
advisors whom the Debtors’ Advisors should contact regarding such Bid.
Nothing herein shall preclude multiple Acceptable Bidders from submitting a
joint Bid, subject to the Debtors’ prior written consent (following consultation
with the Consultation Parties) to such submission and the disclosure requirements
set forth herein.

h. Adequate Assurance: Each Bid must contain evidence that the Acceptable Bidder
has the ability to perform thereunder and otherwise complies with the
requirements of adequate assurance of future performance under sections
365(b)(1) of the Bankruptcy Code. Such evidence should be sufficient to satisfy
the requirements of the Bankruptcy Code and, solely with respect to real estate
leases, should include: (1) the exact name of the entity that will be designated as
the proposed assignee of the leases; (ii) audited or if not available, non-audited,
financial statements, and any supplemental schedules for the calendar years ended
2017 and 2018 for the proposed assignee and any proposed guarantor, (iii) any
documents regarding the proposed assignee’s and any guarantor’s experience in
operating retail stores, (iv) the number of retail stores the proposed assignee and
any guarantor operates and the trade names used; and (v) any additional evidence
of financial wherewithal, including cash available and any debt or equity
commitments or other forms of liquidity post-closing.. Such evidence may also
include audited and unaudited financial statements, tax returns, bank account
statements, a description of the proposed business to be conducted at the premises
and/or any other documentation that the Debtors further request.4

i. Authorization: Each Bid must contain evidence that the Acceptable Bidder has
obtained authorization or approval from its board of directors (or a comparable
governing body acceptable to the Debtors) with respect to the submission of its
Bid and the consummation of the Transactions contemplated in such Bid.

 

4 This requirement shall not apply to an Acceptable Bidder who is a non-Debtor counterparty that is credit bidding
solely for its own lease.

{1258.002-W0058295.4} 6

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 20 of 41

j. As-Is, Where-Is: Each Bid must include a written acknowledgement and
representation that the Acceptable Bidder: (1) has had an opportunity to conduct
any and all due diligence regarding the Assets prior to making its Bid; (2) has
relied solely upon its own independent review, investigation, and/or inspection of
any documents and/or the Assets in making its Bid; and (3) did not rely upon any
written or oral statements, representations, promises, warranties, or guaranties
whatsoever, whether express, implied by operation of law, or otherwise, regarding
the Assets or the completeness of any information provided in connection
therewith or the Auction, except as expressly stated in the Bidder’s Transaction
Documents.

 

By submitting its Bid, each Bidder is agreeing, and shall be deemed to have agreed, to
abide by and honor the terms of the Bidding Procedures and to refrain from submitting a Bid or
seeking to reopen the Auction after conclusion of the Auction. The submission of a Bid shall
constitute a binding and irrevocable offer to acquire the Assets as reflected in such Bid.

IH. Designation of Qualified Bidders.

A Bid will be considered a “Qualified Bid,” and each Acceptable Bidder that submits
a Qualified Bid will be considered a “Qualified Bidder,” if the Debtors determine, in their
business judgment, following consultation with the Consultation Parties, that such Bid:

a. satisfies the Bid Requirements set forth above; and

b. is reasonably likely (based on availability of financing, antitrust, or other
regulatory issues, experience, and other considerations) to be consummated, if
selected as the Winning Bid (as defined below), within a time frame acceptable to
the Debtors and in no event later than December 31, 2019.

As soon as practicable and no later than twenty-four (24) hours prior to the Auction, the
Debtors will notify each Qualified Bidder whether such party is a Qualified Bidder.

If, following consultation with Consultation Parties, any Bid is determined by the Debtors
not to be a Qualified Bid, the Debtors will refund such Acceptable Bidder’s Deposit on the date
that is three business days after the Bid Deadline, or as soon as is reasonably practicable
thereafter. The Debtors reserve the right to work with any Acceptable Bidder in advance of the
Auction to cure any deficiencies in a Bid that is not initially deemed a Qualified Bid.

Between the date that the Debtors notify an Acceptable Bidder that it is a Qualified
Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification of any
Qualified Bid from a Qualified Bidder. Without the prior written consent of the Debtors, a
Qualified Bidder may not modify, amend, or withdraw its Qualified Bid, except for proposed
amendments to increase their Purchase Price, or otherwise improve the terms of, the Qualified
Bid, during the period that such Qualified Bid remains binding as specified in these Bidding
Procedures; provided that any Qualified Bid may be improved at the Auction as set forth herein.
Any improved Qualified Bid must continue to comply with the requirements for Qualified Bids
set forth in these Bidding Procedures.

{1258.002-W0058295.4} 7

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 21 of 41

Notwithstanding anything herein to the contrary, the Debtors reserve the right, following
consultation with the Consultation Parties, (a) to work with potential bidders and Acceptable
Bidders to aggregate two or more Bids into a single consolidated Bid prior to the Bid Deadline or
(b) to work with Qualified Bidders to aggregate two or more Qualified Bids into a single
Qualifying Bid prior to the conclusion of the Auction. No bidders, Acceptable Bidders, or
Qualified Bidders may aggregate any Bids without the Debtors’ prior consent (following
consultation with the Consultation Parties). Bids for different groups of Assets shall be subject
to the Sub-Auction framework outlined below.

IV. Right to Credit Bid.

Any Qualified Bidder who has a valid and perfected lien on any Assets of the Debtors’
estates (a “Secured Creditor”) shall have the right to credit bid all or a portion of such Secured
Creditor’s allowed claims pursuant to section 363(k) of the Bankruptcy Code; provided that a
Secured Creditor shall have the right to credit bid its claim only with respect to the collateral by
which such Secured Creditor is secured; provided, further, that a credit bid shall not constitute a
Qualified Bid if the bid does not include a cash component sufficient to pay in full, in cash, all
claims for which there are valid, perfected, and unavoidable liens on any Assets included in such
Bid that are senior in priority to those of the party seeking to credit bid (unless such senior lien
holder consents to alternative treatment). For the avoidance of doubt, a Secured Creditor shall be
required to provide cash consideration in respect of any Assets to be acquired but that do not
constitute collateral securing such Secured Creditor’s claim(s).

Pursuant to that certain “Interim Order (I) Authorizing Use Of Cash Collateral And
Affording Adequate Protection; (II) Modifying Automatic Stay; (Ill) Scheduling A Final
Hearing; And (IV) Granting Related Relief;’ entered October 22, 2019 (the “Interim Cash
Collateral Order”), the Debtors have stipulated to the amount, nature, extent, validity and
perfection of the secured claims of (a) Wells Fargo Bank, National Association (“Wells Fargo”)
and (b) Pathlight Capital LLC (“Pathlight” and, together with Wells Fargo the “Prepetition
Secured Parties”), and each therefore has the right under section 363(k) of the Bankruptcy Code
to credit bid the full dollar amount of all Obligations (as defined in each of the ABL Credit
Agreement and Term Loan Credit Agreement) (including any adequate protection) then
outstanding.

With respect to a Bid for its own lease, a non-Debtor lease counterparty may credit bid
only an amount equal to the cure amount for such lease that is mutually acceptable to the Debtors
(in consultation with the Consultation Parties) and such lease counterparty or such other amount
as may be determined by the Court. The lease counterparty shall receive a dollar-for-dollar
credit in the amount of its credit bid when such lease counterparty bids for its own lease.

{1258.002-W0058295.4} 8

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 22 of 41

V. Auction.

If the Debtors receive only one Qualified Bid prior to the Bid Deadline, the Debtors
reserve the right, following consultation with the Consultation Parties, to designate such Bid as
the Winning Bid. If the Debtors receive two or more Qualified Bids prior to the Bid Deadline,
the Debtors will conduct the Auction to determine the Winning Bidder with respect to all or
substantially all of the Debtors’ Assets. The Auction shall take place no later than
December 9, 2019, at 9:00 a.m. (prevailing Eastern Time), at the offices of Kirkland & Ellis
LLP, 601 Lexington Avenue, New York, New York 10022, or such later date and time as
selected by the Debtors.

No later than the day before the Auction, at 5:00 p.m. (prevailing Eastern Time), the
Debtors, after consultation with the Consultation Parties, will notify all Qualified Bidders of the
highest or otherwise best Qualified Bid, or, if multiple bids are received in respect of non-
overlapping Assets, the highest or best Qualified Bid(s) received in relation to each group of
Assets, in each case as determined in the Debtors’ business judgment (each such bid, a “Baseline
Bid”), and provide copies of the documents supporting the Baseline Bid(s) to all Qualified
Bidders and the Consultation Parties. The determination of which Qualified Bid(s) constitutes
the Baseline Bid(s) and which Qualified Bid(s) constitutes the Winning Bid(s) shall take into
account any factors the Debtors and the Consultation Parties reasonably deem relevant to the
value of the Qualified Bid to the Debtors’ estates, including, among other things: (a) the type and
amount of Assets sought to be purchased in the Bid; (b) the amount and nature of the total
consideration; (c) the likelihood of the Bidder’s ability to close a transaction and the timing
thereof; (d) the net economic effect of any changes to the value to be received by the Debtors’
estates from the transaction contemplated by the Baseline Bid; (e) the tax consequences of such
Qualified Bid; (f) the assumption of obligations, including contracts and leases; (g) the cure
amounts to be paid; and (h) the impact on employees, including the number of employees
proposed to be transferred and employee-related obligations to be assumed (collectively,
the “Bid Assessment Criteria”).

The Auction shall be conducted in a timely fashion according to the following
procedures:

a. The Debtors Shall Conduct the Auction

The Debtors and their professionals shall direct and preside over the Auction. At the start
of the Auction, the Debtors shall describe the terms of the Baseline Bid(s). All incremental Bids
made thereafter shall be Overbids (as defined herein) and shall be made and received on an open
basis, and all material terms of each Overbid shall be fully disclosed to all other Qualified
Bidders and the Consultation Parties. The Debtors shall maintain a written transcript of all Bids
made and announced at the Auction, including the Baseline Bid(s), all Overbids, the Winning
Bid(s), and any Backup Bid(s).

If one or more Qualified Bid(s) exist for acquiring specific sub-groups of the Debtors’
Assets, then the Debtors may first conduct a Sub-Auction for each of these businesses or Assets
that has at least one Qualified Bid pursuant to the Bid Procedures. The Debtors may, in the
exercise of their reasonable business judgment, following consultation with the Consultation

{1258.002-W0058295.4} 9

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 23 of 41

Parties, identify the highest or otherwise best Qualified Bid as the reserve bid for each Sub-
Auction (each, a “Reserve Sub-Auction Bid” and the bidder submitting such bid, a “Reserve
Sub-Auction Bidder”). The Debtors may also identify a Qualified Bidder that submitted the next
highest or otherwise best Qualified Bid in each Sub-Auction, following consultation with the
Consultation Parties, as a backup bid (each, a “Backup Sub-Auction Bid” and, the bidder
submitting such bid, a “Backup Sub-Auction Bidder’). After the designation of any Reserve
Sub-Auction Bid, the Debtors may conduct an Auction for the Debtors’ Assets on a consolidated
basis pursuant to the Auction Rules.

If no Qualified Bid exists for acquiring specific sub-groups of the Debtors’ Assets, the
Debtors shall conduct an Auction for the Debtors’ business on a consolidated basis pursuant to
the Auction Rules.

To the extent the Debtors conduct multiple auctions for different subgroupings of the
Debtors’ Assets/businesses (each, a “Sub-Auction”) at any Sub-Auction, if a Qualified Bidder
declines to participate in any specific Sub-Auction or Sub-Auctions, or any round of bidding for
such specific Sub-Auctions, such Qualified Bidder shall still be permitted to offer a Bid in
subsequent Sub-Auctions, including bids that include Assets/businesses subject to a prior Sub-
Auction, which includes the right to bid on groupings of Assets/businesses that may include
specific Assets/businesses which were the subject of an earlier Sub-Auction.

Only (i) Qualified Bidders, (ii) the Consultation Parties, (iii) the members of the
Committee, and with respect to (i) through (iii), each of their respective legal and financial
advisors, and (iv) any creditor who provides written notice to Debtors’ counsel two business
days prior to the Auction, shall be entitled to attend the Auction, and the Qualified Bidders shall
appear at the Auction in person and may speak or bid themselves or through duly authorized
representatives. Only Qualified Bidders shall be entitled to bid at the Auction.

b. Terms of Overbids

“Qverbid” means any bid made at the Auction by a Qualified Bidder subsequent to the
Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following
conditions:

(i) Minimum Initial Overbid. Any Overbid following the Baseline Bid shall
be no less than the value of the Bid Protections, if any, plus a value equal
to $500,000, as determined by the Debtors in an exercise of their business
judgment.

 

(ii) Minimum Overbid Increment. Any Overbid to a Prevailing Highest Bid
(as defined below) shall be in increments of no less than a value equal to
$300,000, as determined by the Debtors in an exercise of their business
judgment and in consultation with the Consultation Parties.

(iii) | Conclusion of Each Overbid Round. Upon the solicitation of each round
of Overbids, the Debtors may announce a deadline (as the Debtors may, in
their business judgment, and with the consent of the Prepetition Secured

{1258,002-W0058295.4} 10

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 24 of 41

Parties, extend from time to time, the “Overbid Round Deadline’) by
which time any Overbids must be submitted to the Debtors and the
Consultation Parties.

(iv) Qverbid Alterations. An Overbid may contain alterations, modifications,
additions, or deletions of any terms of the Bid no less favorable to the
Debtors’ estates than any prior Qualified Bid or Overbid, as determined
in the Debtors’ business judgment, but shall otherwise comply with the
terms of these Bidding Procedures.

(v) No Round-Skipping. Round-skipping, as described herein, is explicitly
prohibited. To remain eligible to participate in the Auction or specific a
Sub-Auction for a particular Asset or business, in each round of bidding,
(i) each Qualified Bidder must submit a Bid in such round of bidding that
is a higher or otherwise better offer than the immediately preceding Bid
submitted by a Qualified Bidder in such round of bidding and (ii) to the
extent a Qualified Bidder fails to bid in such round of bidding or to submit
a Bid in such round of bidding that is a higher or otherwise better offer
than the immediately preceding Bid submitted by a Qualified Bidder in
such round of bidding, as determined by the Debtors in their reasonable
business judgment, following consultation with the Consultation Parties,
such Qualified Bidder shall be disqualified from continuing to participate
in the Auction for such Asset or business; provided that with the consent
of the Consultation Parties, the Debtors may adopt and utilize Auction
procedures other than the foregoing procedure for any round of bidding.

(vi) Announcing Highest Bid. With respect to any Auction or Sub-Auction,
the Debtors shall, subsequent to each Overbid Round Deadline, announce
whether the Debtors in consultation with the Consultation Parties have
identified (a) in the initial Overbid round, an Overbid as being higher or
otherwise better than the Baseline Bid in respect of the Assets that are the
subject of the Auction or Sub-Auction or (b) in subsequent rounds, an
Overbid as being higher or otherwise better than the Overbid previously
designated by the Debtors as the prevailing highest or otherwise best Bid
(the “Prevailing Highest Bid”). The Debtors shall describe to all Qualified
Bidders the material terms of any new Overbid designated by the Debtors
as the Prevailing Highest Bid as well as the value attributable by the
Debtors to such Prevailing Highest Bid based on, among other things, the
Bid Assessment Criteria.

c. Consideration of Overbids

 

The Debtors reserve the right, in their business judgment, and in consultation with the
Consultation Parties, to adjourn the Auction or Sub-Auction one or more times with the consent
of the Prepetition Secured Parties, to, among other things, (i) facilitate discussions between the
Debtors and Qualified Bidders, (ii) allow Qualified Bidders to consider how they wish to
proceed, and (ili) provide Qualified Bidders the opportunity to provide the Debtors with such

{1258.002-W0058295.4} 11

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 25 of 41

additional evidence as the Debtors, in their business judgment, may require, that the Qualified
Bidder has sufficient internal resources or has received sufficient non-contingent debt and/or
equity funding commitments to consummate the proposed Transaction at the prevailing Overbid
amount.

d. Closing the Auction

The Auction or Sub-Auctions shall continue until there is only one Qualified Bid that the
Debtors determine, in their business judgment following consultation with the Consulting
Parties, to be the highest or otherwise best Qualified Bid for the Assets, in the case of an
Auction, or the specific Assets or business that are the subject of a specific Sub-Auction. Such
Qualified Bid shall be declared the “Winning Bid,” and such Qualified Bidder, the “Winning
Bidder,” at which point the Auction or Sub-Auction will be closed. The Auction or Sub-Auction
shall not close unless and until all Qualified Bidders have been given a reasonable opportunity to
submit an Overbid at the Auction or Sub-Auction to the then Prevailing Highest Bid. Such
acceptance by the Debtors of such Winning Bid is conditioned upon approval by the Court of
such Winning Bid. If, upon the completion of an Auction, the Debtors, in the exercise of their
reasonable business judgment and in consultation with the Consultation Parties, based on the
evaluation metrics provided herein, following consultation with the Consulting Parties,
determine that pursuing a Transaction pursuant to the Reserve Sub-Auctions Bid(s) will result in
a higher or otherwise better value of the Debtors’ businesses than pursuing a Transaction
pursuant to the highest or otherwise best Bid received in the Auction of the Debtors’ businesses
or Assets on a consolidated basis, then the Debtors may, in the exercise of their reasonable
business judgment, declare the Reserve Sub-Auction Bid(s) as Winning Bid(s) (and the Reserve
Sub-Auction Bidder(s) as Winning Bidders) and the Backup Sub-Auction Bid(s) as the Backup
Bid(s) (and the Backup Sub-Auction Bidder(s) as Backup Bidder(s)). For the avoidance of doubt,
nothing in these Bidding Procedures shall prevent the Debtors from exercising their respective
fiduciary duties under applicable law. As soon as reasonably practicable after closing the
Auction, the Debtors shall finalize definitive documentation to implement the terms of the
Winning Bid, and, as applicable, cause such definitive documentation to be filed with the Court.

e. No Collusion; Good-Faith Bona Fide Offer

Each Qualified Bidder participating at the Auction will be required to confirm on the
record at the Auction that (i) it has not engaged in any collusion with respect to the bidding, and
(11) its Qualified Bid is a good-faith bona fide offer and it intends to consummate the proposed
Transaction if selected as the Winning Bidder.

VI. Backup Bidder.

a. Notwithstanding anything in these Bidding Procedures to the contrary, if an
Auction or Sub-Auction is conducted, the Qualified Bidder with the next-highest
or otherwise second-best Qualified Bid at the Auction or Sub-Auction for the
Assets or any sub-group thereof, as determined by the Debtors in the exercise of
their business judgment, shall be required to serve as a backup bidder (the
“Backup Bidder”) with respect to the Assets or the specified sub-group thereof
that was the subject of the specific Sub-Auction until such time that the

{1258.002-W0058295.4} 12

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 26 of 41

Transaction is consummated, and each Qualified Bidder shall agree and be
deemed to agree to be a Backup Bidder if so designated by the Debtors.

b. The identity of a Backup Bidder and the amount and material terms of the
Qualified Bid of such Backup Bidder shall be announced by the Debtors, at the
conclusion of the Auction or relevant Sub-Auction at the same time the Debtors
announce the identity of the Winning Bidder related thereto. Such Backup Bidder
shall be required to keep its Qualified Bid (or if the Backup Bidder submits one or
more Overbids at the Auction, its final Overbid) open and irrevocable until such
time that the Transaction is consummated. Each Backup Bidder’s Deposit shall
be held in escrow consummation of the Approved Transaction.

If a Winning Bidder fails to consummate the Approved Transactions
contemplated by its Winning Bid, the Debtors may select the Backup Bidder with
respect to the Assets or relevant sub-group of the Debtors’ Assets or business as
the Winning Bidder, and such Backup Bidder shall be deemed a Winning Bidder
for all purposes. The Debtors will be authorized, but not required, to consummate
all transactions contemplated by the Bid of such Backup Bidder. A hearing to
authorize a sale to the Backup Bidder will be held before the Court on no less than
five (5) days’ notice, with supplemental objections due at least one (1) day prior
to such hearing (“Backup Sale Hearing”). For the avoidance of doubt, only parties
who timely filed a Sale Objection may supplement their objection to the Backup
Bidder and all such issues shall be limited to issues relating to the identity of the
Backup Bidder, such as adequate assurance and assignments of Contracts or
Leases to the Backup Bidder. In such case, the defaulting Winning Bidder’s
Deposit shall be forfeited to the Debtors, and the Debtors specifically reserve the
right to seek all available remedies against the defaulting Winning Bidder,
including with respect to specific performance.

VII. Notice and Consultation Parties.

Information that is provided to the “Notice Parties” under these Bidding Procedures must
be provided to the following parties: (a) counsel to Wells Fargo, as administrative agent and
lender under the Debtors’ prepetition revolving credit facility and lender under the Debtors’
prepetition term loan facility, Otterbourg P.C., 230 Park Avenue, New York, New York 10169,
Attn: Daniel F. Fiorillo, and Chad B. Simon; (b) counsel to Pathlight, as administrative agent and
lender under the Debtors’ prepetition term loan facility, Reimer & Braunstein LLP, Times
Square Tower, Suite 2506, Seven Times Square, New York, New York 10036, Attn: Steven E.
Fox; (c) proposed counsel to the Official Committee of Unsecured Creditors (the “Committee”),
Cooley LLP, 55 Hudson Yards, New York, NY 10001-2157, Attn: Seth Van Aalten, Cathy
Herschopf and Michael Klein and Cole Schotz P.C., 500 Delaware Ave, Suite 1410,
Wilmington, DE 19801, Attn: David Dean; and (e) the Office of the U.S. Trustee for the District
of Delaware.

The term “Consultation Parties” shall mean: (a) Wells Fargo; (b) Pathlight; and (c) the
Committee, in each case, only to the extent that such party is not a Qualified Bidder with respect
to the Auction or Sub-Auction in question.

{1258.002-W0058295.4} 13

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 27 of 41

VII. = “As Is, Where Is”.

Consummation of any Transaction will be on an “as is, where is” basis and without
representations or warranties of any kind, nature, or description by the Debtors or their estates,
except as specifically accepted or agreed to by the Debtors in the Transaction Documents.
Except as specifically accepted or agreed to by the Debtors, all of the Debtors’ right, title, and
interest in and to the respective Assets will be transferred, free and clear of all pledges, liens,
security interests, encumbrances, claims, charges, options, and interests in accordance with
sections 363(f) of the Bankruptcy Code.

By submitting a Bid, each Acceptable Bidder will be deemed to acknowledge and
represent that it (a) has had an opportunity to conduct adequate due diligence regarding the
Assets prior to making its Bid, (b) has relied solely on its own independent review, investigation,
and inspection of any document including, without limitation, executory contracts and unexpired
leases, in making its Bid, and (c) did not rely on or receive from any party any written or oral
statements, representations, promises, warranties, or guaranties whatsoever, whether express,
implied by operation of law, or otherwise, with respect to the Assets or the completeness of any
information provided in connection with the Transaction or the Auction.

IX. Reservation of Rights.

The Debtors reserve their rights to modify these Bidding Procedures, with the reasonable
consent of the Prepetition Secured Parties, and in consultation with the Consultation Parties, in
their business judgment in any manner that will best promote the goals of these Bidding
Procedures or impose at or prior to the Auction, additional customary terms and conditions on a
Transaction, including, without limitation: (a) extending the deadlines set forth in these Bidding
Procedures; (b) adjourning the Auction at the Auction; (c) adding procedural rules that are
reasonably necessary or advisable under the circumstances for conducting the Auction, including
modifying Bid increments; (d) canceling the Auction; and (e) rejecting any or all Bids or
Qualified Bids.

X. Consent to Jurisdiction.

All Qualified Bidders at the Auction shall be deemed to have consented to the exclusive
jurisdiction of the Court and waived any right to a jury trial in connection with any disputes
relating to the Auction, the construction and enforcement of these Bidding Procedures.

XI. Sale Hearing.

A hearing to consider approval of the sale transaction (the “Sale Hearing”), pursuant to
which the Debtors and the Winning Bidder will consummate the Transaction (the “Approved
Transaction”), will be held no later than December 12, 2019, and otherwise in accordance with
any scheduling order entered by the Court. The Approved Transaction shall be consummated by
December 31, 2019, or such later date as to which the Debtors, the Winning Bidder, and the
Prepetition Secured Parties, agree.

The Sale Hearing may be continued to a later date by the Debtors by sending notice

{1258.002-W0058295.4} 14

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 28 of 41

prior to, or making an announcement at, the Sale Hearing; provided that the Prepetition
Secured Parties consent to such later date. No further notice of any such continuance will
be required to be provided to any party.

Any objections to the sale transaction must be received by December 6, 2019, at 4 p.m.
(prevailing Eastern Time) (the “Sale Objection Deadline”).

XII. Return of Deposit.

The Deposit of each Winning Bidder shall be applied to the purchase price of such
transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more
interest-bearing escrow accounts on terms acceptable to the Debtors in their sole discretion and
shall be returned (other than with respect to each Winning Bidder and each Backup Bidder) on
the date that is three business days after the Auction, or as soon as is reasonably practicable
thereafter. Upon the return of the Deposits, the applicable Qualified Bidders shall receive any
and all interest that will have accrued thereon.

Ifa Winning Bidder fails to consummate a proposed transaction because of a breach by
such Winning Bidder, the Debtors shall (a) retain the Deposit as liquidated damages, in addition
to any and all rights, remedies, or causes of action that may be available to the Debtors, (b) to the
extent the Obligations (as defined in the ABL Credit Agreement) have not been Paid in Full,
remit the proceeds of the Deposit to the ABL Agent, and (c) be free to consummate the proposed
transaction with the applicable Backup Bidder without the need for an additional hearing or order
of the Court.

XIII. Fiduciary Duties

Notwithstanding anything to the contrary contained herein, nothing in the Bidding
Procedures will prevent the Debtors from exercising their respective fiduciary duties under
applicable law. For the avoidance of doubt, any exercise of fiduciary duties that is materially
inconsistent with these Bid Procedures shall be subject to approval by the Court.

{1258.002-W0058295.4} 15

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 29 of 41

EXHIBIT 2

Sale Notice

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 30 of 41

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
DESTINATION MATERNITY Case No. 19-12256 (BLS)
CORPORATION, et al.,!

Debtors. (Jointly Administered)

Nee Nee Ne Nearer Noe Ne Nome” nee meee”

Re: Docket No. 106

 

NOTICE OF SALE, BIDDING PROCEDURES, AUCTION AND SALE HEARING

PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code in the United States Bankruptcy Court for the District of Delaware
(the “Court”) on October 21, 2019 (the “Petition Date”).

PLEASE TAKE FURTHER NOTICE that, on October 25, 2019, the Debtors filed a
motion [D.I. 106] (the “Bid Procedures Motion”)? with the Court seeking entry of orders, among
other things, approving (a) procedures for the solicitation of bids (the “Bidding Procedures”) in
connection with the proposed sale of the Debtors’ Assets or a sub-group thereof (the Sale”),
subject to the submission of higher or otherwise better offers in an auction process (the
“Auction”), (b) the form and manner of notice related to the Sale, and (c) procedures for the
assumption and assignment of contracts and leases in connection with the Sale.

PLEASE TAKE FURTHER NOTICE that, on November _, 2019, the Court entered
an order [D.I. __] (the “Bidding Procedures Order”) approving, among other things, the Bidding
Procedures, which establish the key dates and times related to the Sale and the Auction. All
interested bidders should carefully read the Bidding Procedures Order and the Bidding
Procedures in their entirety.3

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors’ principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

* Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures or Bidding Procedures Motion.

3 To the extent of any inconsistencies between the Bidding Procedures and the summary descriptions of the Bidding
Procedures in this notice, the terms of the Bidding Procedures shall control in all respects.

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 31 of 41

Contact Persons for Parties Interested in Submitting a Bid

The Bidding Procedures set forth the requirements for submitting a Qualified Bid, and
any person interested in making an offer to purchase the Assets must comply strictly with the
Bidding Procedures. Only Qualified Bids will be considered by the Debtors, in accordance with
the Bidding Procedures.

Any interested bidder should contact, as soon as practicable:

Greenhill & Co., LLC
300 Park Avenue,
New York, NY, 10022,
Attn: Neil Augustine (neil.augustine@greenhill.com) and
Peter Johns (peter.johns@greenhill.com).

Obtaining Additional Information

Copies of the Bidding Procedures Motion, the Bidding Procedures, and the Bidding
Procedures Order, as well as all related exhibits, including all other documents filed with the
Court, are available free of charge on the Debtors’ case information website, located at
https://cases. primeclerk.com/destinationmaternity, and all filings related to the Sale shall be
under the Sale Tab.

Important Dates and Deadlines?

1. Bid Deadline. The deadline to submit a Qualified Bid is December 5, 2019, at
5:00 p.m. (prevailing Eastern Time).

2. Cure Objection Deadline. The deadline to file an objection with the Court to the
amount of a Cure Claim is December 3, 2019 at 4 p.m. (prevailing Eastern Time).

3. Auction and Sale Objections Deadline. The deadline to file an objection with the Court
to the Sale, and all objections relating to the Stalking Horse Bidder (if any), including to
the assumption and assignment of executory contracts to the Stalking Horse Bidder, and
lack of adequate assurance from the Stalking Horse Bidder (collectively, the “Sale
Objections”) is December 6, 2019, at 4:00 pm. (prevailing Eastern Time) or seven days
from service of adequate assurance information (the “Sale Objection Deadline”).

4. Auction. In the event that the Debtors timely receive a Qualified Bid in addition to the
Qualified Bid of a Stalking Horse Bidder (if any) and subject to the satisfaction of any
further conditions set forth in the Bidding Procedures, the Debtors intend to conduct an
Auction for the Assets. The Auction shall be open to (i) Qualified Bidders, (11) the
Consultation Parties, and (iii) the members of the Committee, and with respect to

 

4 The following dates and deadlines may be extended by the Debtors or the Court pursuant to the terms of the
Bidding Procedures and the Bidding Procedures Order.
{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 32 of 41

(i) through (iii), each of their respective legal and financial advisors shall be entitled to
attend the Auction. The Auction, if one is held, will commence on December 9, 2019 at
9:00 a.m. (prevailing Eastern Time) at the offices of Kirkland & Ellis LLP,
601 Lexington Avenue, New York, New York 10022, or such later date and time as
selected by the Debtors, who shall notify all Qualified Bidders.

5. Time for Debtors to Provide Notice of Results of Auction. As soon as reasonably
practicable after the close of the Auction, and in any case no later than 4:00 p.m.
(prevailing Eastern Time) on December 10, 2019, the Debtors shall (a) file the Notice of
Auction Results with the Court (which notice shall identify the Winning Bidder, the
amount of the Winning Bid, the Back-Up Bidder, and the amount of the Back-Up Bid(s),
and include the list of assumed Executory Contracts submitted with the Winning Bidder’s
Qualified Bid), (b) cause the Notice of Auction Results to be published on the Case
Information Website under the Sale Tab, and (c) serve the Notice of Auction Results by
email, fax, or (if neither is available), overnight mail to all counterparties to Assumed
Contracts.

6. Objections to Adequate Assurance if the Winning Bidder is not the Stalking Horse
Bidder. Objections of any Potential Assumption Counterparty related solely to the
adequate assurance of future performance provided by the Winning Bidder, if the
Winning Bidder is not the Stalking Horse Bidder (any such objection, an “Adequate
Assurance Objection”), must be made no later than December 11, 2019, at 5:00 p.m.
(prevailing Eastern Time) (the “Adequate Assurance Objection Deadline”).*

7. Sale Hearing. A hearing (the “Sale Hearing’) to consider the proposed Sale will be held
before the Court on December 12, 2019 at 9:00 a.m. (prevailing Eastern Time), or such
other date as determined by the Court, at 824 North Market Street, Wilmington, Delaware
19801.

Filing Objections

Sale Objections, if any, must (a) be in writing, (b) state, with specificity, the legal and
factual bases thereof, (c) be filed with the Clerk of the Bankruptcy Court, 824 N. Market St.
Wilmington, Delaware 19801, by no later than the Sale Objection Deadline of December 6,
2019 at 4:00 p.m. (prevailing Eastern Time) and (d) be served on (1) proposed counsel for the
Debtors, (y) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
Attn: Christopher T. Greco, Rebecca Blake Chaikin, and Allyson Smith Weinhouse and (z)
Landis Rath & Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware 19801, Attn:
Adam G. Landis and Kerri K. Mumford, (2) counsel to the Official Committee of Unsecured
Creditors, proposed counsel to the Official Committee of Unsecured Creditors (y) Cooley LLP,
55 Hudson Yards, New York, NY 10001-2157, Attn: Seth Van Aalten, Cathy Herschopf and
Michael Klein and (z) Cole Schotz P.C., 500 Delaware Ave, Suite 1410, Wilmington, DE 19801,
Attn: David Dean (3) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,

 

> If the Stalking Horse Bidder is the Winning Bidder, objections to adequate assurance must be filed by the Sale
Objection Deadline.
{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 33 of 41

Delaware, 19801, Attn: Timothy J. Fox, (4) co-counsel to Wells Fargo Bank, National
Association, (y) Otterbourg P.C., 230 Park Avenue, New York, NY 10169, Attn: Daniel F.
Fiorillo, Esq. and Chad B. Simon, Esq. and (z) Richards, Layton & Finger, PA, One Rodney
Square, 920 King Street, Wilmington, DE 19801, Attn: John Knight, Esq., and (5) co-counsel for
Pathlight Capital LLC, (y) Riemer & Braunstein LLP, Times Square Tower, Seven Times
Square, Suite 2506, New York, NY 10036, Attn: Steven E. Fox, Esq. and (z) Ashby & Geddes,
P.A., 500 Delaware Avenue, Wilmington, DE 19899, Attn: Gregory A. Taylor, Esq.

(collectively, the “Objection Notice Parties”).
CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

Except as otherwise ordered by the Court, any party or entity who fails to timely make
an objection to the Sale on or before the Sale Objection Deadline in accordance with the
Bidding Procedures Order and this Notice shall be forever barred from assertin 'g any objection
to the Sale, including with respect to the transfer of the assets free and clear of all liens,
claims, encumbrances and other interests.

NO SUCCESSOR LIABILITY

For more information on the Debtors’ business or their products, refer to the First Day
Declaration filed on the docket at ECF No. 3. By the Bidding Procedures Motion, the Debtors
are seeking to have their assets transferred to the Winning Bidder free and clear of, among
other things, any claim arising from any conduct of the Debtors prior to the closing of the
Sale, whether known or unknown, whether due or to become due, whether accrued, absolute,
contingent or otherwise, so long as such claim arises out of or relates to events occurring prior
to the closing of the Sale. Accordingly, by the Bidding Procedures Motion, the Debtors are
seeking the Court to order that, as a result of the Sale, the Winning Bidder will not be a
successor to any of the Debtors by reason of any theory of law or equity, and the Winning
Bidder will have no liability, except as expressly provided in the Purchase Agreement, for any
liens, claims, encumbrances and other interests against or in any of the Debtors under any
theory of law, including successor liability theories.

[Remainder of This Page Intentionally Left Blank]

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 34 of 41

Dated: , 2019
Wilmington, Delaware

{1258.001-W0058293.4}

/s/
LANDIS RATH & COBB LLP
Adam G. Landis (DE Bar No. 3407)
Kerri K. Mumford (DE Bar No. 4186)
Jennifer L. Cree (DE Bar No. 5919)
919 North Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@Irclaw.com
mumford@lrclaw.com
cree@Irclaw.com

- and -

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP
Christopher T. Greco, P.C. (pro hac vice)

601 Lexington Avenue

New York, New York 10022

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email: christopher.greco@kirkland.com

Proposed Co-Counsel to the Debtors and Debtors in Possession

 

 
 

 

Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 35 of 41

EXHIBIT 3

Form of Potential Assumption and Assignment Notice

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 36 of 41

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

DESTINATION MATERNITY
CORPORATION, e¢ al.,!

Case No. 19-12256 (BLS)

Debtors. (Jointly Administered)

Re: Docket No. 106

 

NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF
EXECUTORY CONTRACTS OR UNEXPIRED LEASES AND CURE AMOUNT

PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for
the District of Delaware (the “Court”) on October 21, 2019 (the “Petition Date’).

PLEASE TAKE FURTHER NOTICE that, on October 25, 2019 the Debtors filed a
motion (the “Bid Procedures Motion”)? with the Court seeking entry of orders, among other
things, approving (a) procedures for the solicitation of bids (the “Bidding Procedures”) in
connection with the proposed sale of substantially all of the Debtors’ assets (the “Sale”), subject
to the submission of higher or otherwise better offers in an auction process (the “Auction’), (b)
the form and manner of notice related to the Sale and (c) procedures for the assumption and
assignment of contracts and leases in connection with the Sale (the “Assumption and Assignment
Procedures”).

PLEASE TAKE FURTHER NOTICE that, on November ___, 2019, the Court
entered an order (the “Bidding Procedures Order”) [Docket No. __] approving, among other
things, the Bidding Procedures, which establish the key dates and times related to the Sale and
the Auction, and the Assumption and Assignment Procedures.

PLEASE TAKE FURTHER NOTICE that, upon the closing of the Sale, the Debtors
intend to assume and assign to the Winning Bidder the Potentially Assumed Contracts. A
schedule listing the Potentially Assumed Contracts (the “Executory Contract List”) is attached
hereto and may also be accessed free of charge on the Debtors’ case information website, located

 

' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Destination Maternity Corporation (5573); DM Urban Renewal, LLC (N/A); and Mothers Work
Canada, Inc. (4780). The location of the Debtors’ principal place of business is 232 Strawbridge Drive,
Moorestown, New Jersey 08057.

? Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
Procedures Motion or the Bidding Procedures.

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 37 of 41

at https://cases.primeclerk.com/destinationmaternity, under the Sale Tab. In addition, the “Cure
Claims,” if any, necessary for the assumption and assignment of the Potentially Assumed
Contracts are set forth on the Executory Contract List. Each Cure Claim listed on the
Executory Contract List represents all liabilities of any nature that the Debtors believe they
have arising under an Assumed Contract prior to the closing of the Sale, whether known or
unknown, whether due or to become due, whether accrued, absolute, contingent or otherwise,
so long as such liabilities arise out of or relate to events occurring prior to the closing of the
Sale. If you believe your Cure Claim is listed with an incorrect amount on the Executory
Contract List, you must object in accordance with the procedures described in this Notice by
no later than the Cure Objection Deadline set forth below under the heading “Important
Dates and Deadlines.”

YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE BEEN
IDENTIFIED AS A POTENTIAL ASSUMPTION COUNTERPARTY TO A
POTENTIALLY ASSUMED CONTRACT. Subject to the terms of the Assumption and
Assignment Procedures, the Debtors or the Winning Bidder may, at any time prior to the closing
of the Sale, (a) designate a Contract on the attached Executory Contract List as an Assumed
Contract or as a Contract that will not be assumed and assigned to the Winning Bidder (an
“Excluded Contract”), (b) add a Contract to the Executory Contract List, or (c) modify the
previously-stated Cure Claims associated with any Proposed Assumed Contract. The
Assumption and Assignment Procedures further provide that any Potential Assumption
Counterparty whose Contract is added to the Executory Contract List after the date hereof, or
whose previously-stated Cure Claim is modified, will in each case receive notice thereof and an
opportunity to file an objection thereto. The assumption and assignment of the Contracts on
the Executory Contract List is not guaranteed and is subject to approval by the Court and the
Debtors’ or the Winning Bidder’s right to not designate a Contract on the Executory Contract
List as an Assumed Contract.

Obtaining Additional Information

Copies of the Bidding Procedures Motion, the Bidding Procedures and the Bidding
Procedures Order, as well as all related exhibits, including all other documents filed with the
Court, are available free of charge on the Debtors’ case information website, located at
https://cases. primeclerk.com/destinationmaternity, and all filings related to the sale shall be
under the Sale Tab.

The Debtors shall provide Adequate Assurance Information (as defined in the Bidding
Procedures) for the Stalking Horse Bidder (if any) or Qualified Bidders as set forth in the
Bidding Procedures Order.

{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 38 of 41

Important Dates and Deadlines;

1. Cure Objection Deadline. The deadline to file an objection with the Court to the
amount of a Cure Claim is December 3, 2019 at 4 p.m. (prevailing Eastern Time).

2. Sale Objections Deadline. The deadline to file an objection with the Court to the Sale,
and all objections relating to the Stalking Horse Bidder (if any), including to the
assumption and assignment of executory contracts to the Stalking Horse Bidder, and lack
of adequate assurance from the Stalking Horse Bidder (collectively, the “Sale
Objections”) is the later of December 6, 2019 at 4:00 pm. (prevailing Eastern Time) and
seven days from service of adequate assurance information (the “Sale Objection
Deadline”).

3. Auction. In the event that the Debtors timely receive a Qualified Bid in addition to the
Qualified Bid of a Stalking Horse Bidder (if any) and subject to the satisfaction of any
further conditions set forth in the Bidding Procedures, the Debtors intend to conduct an
Auction for the Assets. The Auction shall be open to (i) Qualified Bidders, (ii) the
Consultation Parties, and (iii) the members of the Committee, and with respect to
(i) through (iii), each of their respective legal and financial advisors shall be entitled to
attend the Auction. The Auction, if one is held, will commence on December 9, 2019 at
9:00 a.m. (prevailing Eastern Time) at the offices ofKirkland & Ellis LLP,
601 Lexington Avenue, New York, New York 10022, or such later date and time as
selected by the Debtors, who shall notify all Qualified Bidders.

4. Time for Debtors to Provide Notice of Results of Auction. As soon as reasonably
practicable after the close of the Auction, and in any case no later than 4:00 p.m.
(prevailing Eastern Time) on December 10, 2019, the Debtors shall (a) file the Notice of
Auction Results with the Court (which notice shall identify the Winning Bidder, the
amount of the Winning Bid, the Back-Up Bidder, and the amount of the Back-Up Bid(s),
and include the list of assumed Executory Contracts submitted with the Winning Bidder’s
Qualified Bid), (b) cause the Notice of Auction Results to be published on the Case
Information Website under the Sale Tab, and (c) serve the Notice of Auction Results by
email, fax, or (if neither is available), overnight mail to all counterparties to Assumed
Contracts.

5. Objections to Adequate Assurance if the Winning Bidder is not the Stalking Horse
Bidder. Objections of any Potential Assumption Counterparty related solely to the
adequate assurance of future performance provided by the Winning Bidder, if the
Winning Bidder is not the Stalking Horse Bidder (any such objection, an “Adequate

 

3 The following dates and deadlines may be extended by the Debtors or the Court pursuant to the terms of the
Bidding Procedures and the Bidding Procedures Order.
{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 39 of 41

Assurance Objection”), must be made no later than December 11, 2019, at 5:00 p.m.
(prevailing Eastern Time) (the “Adequate Assurance Objection Deadline”).4

6. Sale Hearing. A hearing (the “Sale Hearing”) to consider the proposed Sale will be held
before the Court on December 12, 2019 at 9:00 a.m. (prevailing Eastern Time), or such
other date as determined by the Court, at 824 North Market Street, Wilmington, Delaware
19801,

Filing Assumption and Assignment Objections

Objections to Cure Claims must (a) be in writing, (b) comply with the Bankruptcy Code,
Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with specificity, the legal and factual
bases thereof, including, if applicable, the Cure Claim that the Potential Assumption
Counterparty believes is required to cure defaults under the relevant Assumed Contract, and (d)
be filed with the Clerk of the Bankruptcy Court, 824 N. Market St., Wilmington, Delaware
19801, by no later than December 3, 2019, at 4:00 p.m. (prevailing Eastern Time), and (ce)
served on the Objection Notice Parties (defined below).

Pursuant to the Assumption and Assignment Procedures, objections to the proposed
assumption and assignment of an Assumed Contract or adequate assurance of any Stalking
Horse Bidder’s future ability to perform (an “Assumption and Assignment Objection’), must
(a) be in writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy
Rules, (c) state, with specificity, the legal and factual bases thereof, (d) be filed with the Clerk of
the Bankruptcy Court, 824 N. Market St., Wilmington, Delaware 19801, by no later than the
later of December 6, 2019, at 4:00 p.m. (prevailing Eastern Time) and seven days from service
of adequate assurance information, and (e) be served on that same date on (i) proposed counsel
for the Debtors, (y) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022,
Attn: Christopher T. Greco, Rebecca Blake Chaikin, and Allyson Smith Weinhouse and (z)
Landis Rath & Cobb LLP, 919 Market Street, Suite 1800, Wilmington, Delaware 19801, Attn:
Adam G. Landis and Kerri K. Mumford, (2) proposed counsel to the Official Committee of
Unsecured Creditors (y) Cooley LLP, 55 Hudson Yards, New York, NY 10001-2157, Attn: Seth
Van Aalten, Cathy Herschopf and Michael Klein and (z) Cole Schotz P.C., 500 Delaware Ave,
Suite 1410, Wilmington, DE 19801, Attn: David Dean, (3) the U.S. Trustee, 844 King Street,
Suite 2207, Lockbox 35, Wilmington, Delaware, 19801, Attn: Timothy J. Fox, (4) co-counsel to
Wells Fargo Bank, National Association, (y) Otterbourg P.C., 230 Park Avenue, New York, NY
10169, Attn: Daniel F. Fiorillo, Esq. and Chad B. Simon, Esq. and (z) Richards, Layton &
Finger, PA, One Rodney Square, 920 King Street, Wilmington, DE 19801, Attn: John Knight,
Esq., and (5) co-counsel for Pathlight Capital LLC, (y) Riemer & Braunstein LLP, Times Square
Tower, Seven Times Square, Suite 2506, New York, NY 10036, Attn: Steven E. Fox, Esq. and
(z) Ashby & Geddes, P.A., 500 Delaware Avenue, Wilmington, DE 19899, Attn: Gregory A.

Taylor, Esq (collectively, the “Objection Notice Parties”).

Sale Objections, if any, must (a) be in writing, (b) state, with specificity, the legal and

 

4 If the Stalking Horse Bidder is the Winning Bidder, objections to adequate assurance must be filed by the Sale
Objection Deadline.
{1258.001-W0058293.4}

 

 
Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 40 of 41

factual bases thereof, (c) be filed with the Court by no later than December 6, 2019, at 4 p.m.
(prevailing Eastern Time) and (d) be served on the Objection Notice Parties.

Objections of any Potential Assumption Counterparty related solely to the adequate
assurance of future performance provided by the Winning Bidder, if the Winning Bidder is not
the Stalking Horse Bidder (any such objection, an “Adequate Assurance Objection”), must be
made no later than December 11, 2019, at 5:00 p.m. (prevailing Eastern Time) (the “Adequate
Assurance Objection Deadline’’).5

CONSEQUENCES OF FAILING TO TIMELY ASSERT AN OBJECTION

Absent order of the Court to the contrary, any Potential Assumption Counterparty to
an Assumed Contract who fails to timely make an objection to the proposed assumption and
assignment of such contract or lease on or before the Assumption and Assignment Objection
Deadline in accordance with the Assumption and Assignment Procedures, the Bidding
Procedures Order and this Notice shall be deemed to have consented to the Cure Claims set
forth in this Potential Assumption and Assignment Notice and forever barred from asserting
any objection or claims against the Debtors, the Winning Bidder(s), or the property of any
such parties, relating to the assumption and assignment of such contract or lease, including
asserting additional Cure Claims with respect to such contract or lease. Notwithstanding
anything to the contrary in such contract or lease, or any other document, the Cure Claims set
forth in this Potential Assumption and Assignment Notice shall be controlling and will be the
only amount necessary to cure outstanding defaults under the applicable Assumed Contract
under section 365(b) of the Bankruptcy Code arising out of or related to any events occurring
prior to the closing of the Sale, whether known or unknown, whether due or to become due,
whether accrued, absolute, contingent or otherwise.

[Remainder of This Page Intentionally Left Blank]

 

> If the Stalking Horse Bidder is the Winning Bidder, objections to adequate assurance must be filed by the Sale
Objection Deadline.
{1258.001-W0058293.4}

 

 
 

 

Case 19-12256-BLS Doc 253 Filed 11/14/19 Page 41 of 41

Dated: , 2019 /s/
Wilmington, Delaware LANDIS RATH & COBB LLP
Adam G. Landis (DE Bar No. 3407)
Kerri K. Mumford (DE Bar No. 4186)
Jennifer L. Cree (DE Bar No. 5919)
919 North Market Street, Suite 1800
Wilmington, Delaware 19801
Telephone: (302) 467-4400
Facsimile: (302) 467-4450
Email: landis@Irclaw.com
mumford@Irclaw.com
cree@lrclaw.com

- and -

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP
Christopher T. Greco, P.C. (pro hac vice)

601 Lexington Avenue

New York, New York 10022

Telephone: (212) 446-4800

Facsimile: (212) 446-4900

Email: christopher.greco@kirkland.com

Proposed Co-Counsel to the Debtors and Debtors in Possession

{1258.001-W0058293.4}

 

 
